Opinion by
Mr. Justice Mestrezat,
Little need be said to sustain the judgment of the trial court. We cannot agree with the learned counsel for the appellant that the innuendoes set out in the statement are supported by the language used in the publication complained of. No fair or reasonable construction of the words in the objectionable article will warrant the innuendo, laid in the statement, “ that this plaintiff is not qualified in his chosen occupation as an *134expert in historical matters and a promoter and manager of historical and partriotic projects, and that in sending out the letter quoted in said libel and in promoting and acting as secretary of the Washington Manor Association therein referred to, he was guilty of a fraud and deception on the public and is engaged in obtaining money from the public under false pretenses.” The tenor and effect of the article published by tbe defendant company was simply to deny the correctness of certain alleged historical facts set forth in the circular letter written by the plaintiff as secretary of the association. It did not impugn the motives or good faith of the writer in any way, nor by any fair intendment could it be interpreted as meaning that the “ plaintiff is not qualified in his chosen occupation as an expert in historical matters and a promoter and manager of historical and patriotic projects.”
The purpose of an innuendo, as is well understood, is to define the defamatory meaning which the plaintiff attaches to the words; to show how they come to have that meaning and how they relate to the plaintiff: Price v. Conway, 134 Pa. 340. But it cannot be used to introduce new matter, or to enlarge the natural meaning of the words, and thereby give to the language a construction which it will not bear: Hackett v. Providence Telegram Publishing Co., 18 R. I. 589. It is the duty of the court in all cases to determine whether the language used in the objectionable article could fairly and reasonably be construed to have the meaning imputed in the innuendo. If the words are not susceptible of the .meaning ascribed to them by the plaintiff and do not sustain the innuendo, the case should not be sent to a jury. The learned trial judge sustained the demurrer in this case, and we are of opinion that he committed no error.
The judgment is affirmed.